 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Kevin H Rindlisbacher, et al.,                   No. CV-18-01131-PHX-JJT
10                  Plaintiffs,                        ORDER
11    v.
12    Steinway & Sons Incorporated,
13                  Defendant.
14
15          At issue is Plaintiffs’ Motion for Reconsideration (Doc. 75, Mot.). Also at issue is
16   Defendant’s Motion for Leave to File Counterclaims (Doc. 81), to which Plaintiffs filed a
17   Response (Doc. 89) and Defendant filed a Reply (Doc. 91, Reply). The Court will also
18   address Defendant’s Motion to Expedite Consideration (Doc. 94), to which Plaintiffs filed
19   a Response (Doc. 95) and Defendant filed a Reply (Doc. 98). The Court finds these matters
20   appropriate for decision without oral argument. See LRCiv 7.2(f).
21   I.     Motion for Reconsideration
22          The Court will grant Plaintiffs’ Motion for Reconsideration (Mot.) as to their claim
23   for fraudulent omissions. While the Court initially granted Defendant’s Motion to Dismiss
24   (Doc. 26) on this count, finding that a claim for fraudulent omissions—otherwise known
25   as nondisclosure—is duplicative of Plaintiffs’ claim for constructive fraud, the Court will
26   now allow both claims to proceed.
27          As the Court expressed in its Order on Defendant’s Motion to Dismiss (Doc. 74,
28   Order), Plaintiffs’ Second Amended Complaint did not present their claims in an easily
 1   discernable manner. Plaintiffs presented their alleged facts quite clearly, but then largely
 2   failed to articulate clear causes of action, instead leaving it to the Court to interpret which
 3   torts Plaintiffs intended to allege. Upon reading the briefs related to Defendant’s Motion
 4   to Dismiss, the Court concluded—and remains convinced now—that Plaintiffs failed to
 5   articulate any actionable affirmative representations made by Defendant. Rather, the Court
 6   recognized Plaintiffs’ claims premised on alleged omissions. Also finding that Plaintiffs
 7   plausibly alleged the existence of a confidential or fiduciary relationship with Defendant,
 8   the Court allowed Plaintiffs’ claim for constructive fraud to proceed. (Order at 9–10.)
 9   However, the Court interpreted Plaintiffs’ Count II for “Fraudulent Representations and
10   Omissions” as a claim for nondisclosure, as articulated by § 551 of the Restatement
11   (Second) of Torts. (Order at 9–10.) Finding that such a claim would be duplicative of
12   constructive fraud, the Court dismissed Count II for nondisclosure.1 (Order at 10.)
13          In filing their Motion for Reconsideration, Plaintiffs argue that the Court erred in
14   dismissing Count II because it may be used as an alternative theory of liability if a jury
15   finds that Plaintiffs and Defendant did not share a confidential relationship and thus
16   Plaintiffs may not seek relief under constructive fraud. (Mot. at 1.) The Court agrees that
17   § 551 of the Restatement provides ways other than a confidential relationship to create the
18   duty to disclose which Plaintiffs allege Defendant violated in this case. Specifically,
19   Plaintiffs argue that their Count II should survive because Defendant had a duty to disclose
20   certain material facts under subsections (b) and (e) of § 551(2).
21          The Court does not find plausible Plaintiffs’ application of subsection (e), which
22   creates a duty for a “party to a business transaction” to “exercise reasonable care to disclose
23   . . . (e) facts basic to the transaction.” Restatement (Second of Torts) § 551(2)(e) (Am. Law
24   Inst. 1977). Upon a reading of the relevant subsection and comments to the Restatement,
25   the Court finds that this subsection does not apply to the alleged omissions at hand because
26   they do not plausibly give rise to a scenario where “the advantage taken of the plaintiff’s
27
     1
       Plaintiffs labeled their Count I as “Nondisclosure/Constructive Fraud.” This was
28   confusing. The label “nondisclosure” more appropriately describes the fraudulent
     omissions outlined in Count II and reflected in § 551 of the Restatement.

                                                  -2-
 1   ignorance is so shocking to the ethical sense of the community, and is so extreme and
 2   unfair, as to amount to a form of swindling, in which the plaintiff is led by appearances
 3   into a bargain that is a trap, of whose essence and substance he is unaware.” Id. Plaintiffs
 4   allege no facts that plausibly paint Defendant’s alleged omissions as “facts basic to the
 5   transaction.”2
 6          Subsection (b) creates a duty for a “party to a business transaction” to disclose
 7   “matters known to him that he knows to be necessary to prevent his partial or ambiguous
 8   statement of the facts from being misleading.” Restatement (Second) of Torts § 551(2)(b)
 9   (Am. Law Inst. 1977). While Plaintiffs make their argument on this point clear in the
10   Motion for Reconsideration, the Court must squint to see this theory of fraud liability
11   anywhere in Plaintiffs’ Complaint or other filings. Plaintiffs allege that Defendant made
12   several omissions (SAC ¶ 95) but never articulate how those omissions rendered other
13   statements misleading. Even in Plaintiffs’ Response to Defendant’s Motion to Dismiss, this
14   theory is reflected in only one sentence that states merely that “[o]ne who fails to disclose
15   material facts necessary to make his representations not misleading is guilty of fraud.”
16   (Doc. 34 at 9.) That sentence is within a section pertaining to Defendant’s affirmative
17   representations, which the Court already concluded do not constitute actionable
18   representations for the purposes of Count II. (Doc. 34 at 8–9.)
19          Even given an apparent lack of foresight by Plaintiffs, the Court concludes that their
20   argument is ultimately correct. Plaintiffs plausibly allege that Defendant’s omissions
21   rendered its other statements misleading or ambiguous. And this theory may be important
22   to Plaintiffs’ case in the event that a jury finds they did not share a confidential relationship
23   with Defendant, thus disposing of their claim for constructive fraud. Under this line of
24   reasoning, Plaintiffs’ claim for fraudulent omissions (nondisclosure) should have survived
25   Defendant’s Motion to Dismiss. See Cousins v. Lockyer, 568 F.3d 1063, 1067 (9th Cir.
26   2
       Further, the Court notes that a defendant is not liable for nondisclosure of “basic facts”
     when “the facts are patent, or when the plaintiff has equal opportunity for obtaining
27   information that he may be expected to utilize if he cares to do so,” and where the defendant
     “may reasonably expect the plaintiff to make his own investigation, draw his own
28   conclusions and protect himself.” Restatement (Second) of Torts § 551 cmt. k (Am. Law
     Inst. 1977).

                                                   -3-
 1   2009) (finding that when analyzing a complaint for failure to state a claim for relief under
 2   Rule 12(b)(6), the well-pled factual allegations are taken as true and construed in the light
 3   most favorable to the nonmoving party).
 4   II.    Motion for Leave to File Counterclaims
 5          On June 6, 2019, Defendant filed a Motion for Leave to File Counterclaims
 6   (Doc. 81, Mot. for Counterclaims). Defendant seeks permission under Fed. R. Civ. P.
 7   15(a)(2) to amend its Answer to include five permissive counterclaims for trademark
 8   infringement, federal unfair competition, common law unfair competition, federal
 9   cybersquatting, and breach of contract. (Doc. 81-1 at 6–8.) But Defendant’s Motion comes
10   long after the deadline for amended pleadings, set for September 14, 2018. (Doc. 44 at 2.)
11   While the Court granted Defendant’s Motion to Stay Discovery (Doc. 62) and thereafter
12   entered a revised Scheduling Order (Doc. 73), that Scheduling Order did not set a new
13   deadline for amended pleadings. Instead, the revised Scheduling Order, which was adopted
14   from the parties’ proposed Order, listed the deadline as “n/a.” (Doc. 73 at 2.) Thus, the
15   September 14, 2018 deadline was unchanged and neither party contemplated amending
16   their pleadings any further.
17          While a party may still amend a pleading after the deadline set in a Scheduling
18   Order, Fed. R. Civ. P. 16 dictates that “[a] schedule may be modified only for good cause
19   and with the judge’s consent.” Thus, once a deadline for amended pleadings has passed,
20   the Court may consider whether amendment would be proper under Rule 15 only after a
21   party has shown good cause under Rule 16. Under the Rule 16 “good cause” standard,
22   “[t]he district court may modify the pretrial schedule if it cannot reasonably be met despite
23   the diligence of the party seeking the extension.” Johnson v. Mammoth Rec., Inc., 975 F.2d
24   604, 609 (9th Cir. 1992) (internal quotation omitted). And “[a]lthough the existence or
25   degree of prejudice to the party opposing the modification might supply additional reasons
26   to deny a motion, the focus of the inquiry is upon the moving party’s reasons for seeking
27   modification.” Id.
28          Defendant argues that it was diligent in seeking to add counterclaims and that it


                                                 -4-
 1   could not have done so any earlier than when it filed its Motion on June 24, 2019. (Reply
 2   at 8.) Defendant alleges it was mere days before that when its current Phoenix dealership
 3   owner alerted Defendant that Plaintiffs were still operating the website which Defendant
 4   alleges constitutes trademark infringement. (Reply at 10.) But the Court finds that
 5   Defendant fails to show that its “noncompliance with a Rule 16 deadline occurred . . .
 6   because of the development of matters which could not have been reasonably foreseen or
 7   anticipated at the time of the Rule 16 scheduling conference.” Morgal v. Maricopa Cty.
 8   Bd. Of Supervisors, 284 F.R.D. 452, 460 (D. Ariz. 2012) (quoting Grant v. United States,
 9   11-CV-00360-LKK-KJN, 2011 WL 5554878 at *4 (E.D. Cal. Nov. 15, 2011). Similarly,
10   Defendant does not carry its burden to show that it “was diligent in seeking amendment of
11   the Rule 16 order, once it became apparent that [it] could not comply with the order.” Id.
12          Plaintiffs have owned and operated the domain name at issue since at least 2017.
13   And while Defendant may be correct that ownership of a domain name, without use of it,
14   does not give rise to trademark infringement liability, Defendant does not argue that
15   Plaintiff was not using its website for the last two years. Rather, Defendant argues that
16   “[w]hile [Defendant] was previously aware of Plaintiff’s prior registration of
17   www.steinwayarizona.com, it was unaware that Plaintiffs continued to use the domain
18   name in 2018 and 2019.” (Reply at 8.) It is not enough that Defendant was ignorant of the
19   continued use of the domain name. In order to show it was diligent, Defendant must have
20   shown it believed Plaintiffs had ceased use of the website and had only recently resumed
21   using it, thereby escaping even the most diligent observation. Arguing that it always knew
22   Plaintiffs owned the domain name and simply failed to check the publicly available website
23   for two years does not constitute diligence.
24          Further, to the extent that the Court may consider prejudice to Plaintiffs, see
25   Johnson, 975 F.2d at 609, it takes seriously the risk of prejudice here. Defendant’s
26   counterclaims, brought nearly ten months after the revised Rule 16 Scheduling Order that
27   parties agreed upon, would force Plaintiffs to undertake an even longer discovery schedule
28   than the current version, which was previously stayed at Defendant’s request. (Doc. 62.)


                                                -5-
 1   And even if Defendant chooses to pursue its trademark and breach of contract actions in a
 2   separate action, “this is an insufficient reason for finding good cause under Rule 16(b)
 3   absent a showing of diligence.” Bohn v. Pharmavite, LLC, 11-CV-10430-GHK, 2013 WL
 4   12246336 at *3 (C.D. Cal. Oct. 8, 2013) (denying a motion to file an amended complaint
 5   even where “the practical reality is that [the plaintiff] will likely file a new action should
 6   we deny this Motion, possibly resulting in duplicative litigation”). After all, “[a] scheduling
 7   order is not a frivolous piece of paper, idly entered, which can be cavalierly disregarded by
 8   counsel without peril.” Johnson, 975 F.2d at 610 (internal citation omitted). Based on
 9   Defendant’s lack of diligence and other contributing factors, the Court will deny
10   Defendant’s Motion for Leave to File Counterclaims. If Defendant wishes to pursue its
11   claims for trademark infringement and breach of contract, it must do so in a separate action.
12          IT IS THEREFORE ORDERED granting Plaintiffs’ Motion for Reconsideration
13   (Doc. 75). The Court vacates the portion of its May 1, 2019 Order on Defendant’s Motion
14   to Dismiss (Doc. 74) pertaining to Plaintiffs’ Count II for fraudulent representations and
15   omissions. Count II, premised on Defendant’s alleged nondisclosure, may proceed along
16   with Plaintiffs’ other surviving claims.
17          IT IS FURTHER ORDERED denying Defendant’s Motion for Leave to File
18   Counterclaims (Doc. 81).
19          IT IS FURTHER ORDERED denying as moot Defendant’s Motion to Expedite
20   Consideration of Motion for Leave to File Counterclaims (Doc. 94).
21          Dated this 17th day of July, 2019.
22
23                                           Honorable John J. Tuchi
                                             United States District Judge
24
25
26
27
28


                                                  -6-
